Citation Nr: 1533739	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-19 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss, hypoacusia.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Republic of the Philippines, which granted the Veteran's claim for entitlement to service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective November 4, 2009.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  During the pendency of the appeal period, the evidence demonstrates, at worst, a Level II hearing impairment of the right ear and a Level IV hearing impairment of the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for bilateral hearing loss.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

The Board also finds that VA's duty to assist has been satisfied.  Statements from the Veteran, VA treatment records, and private treatment records have been associated with the file.  The Veteran has at no time referenced outstanding private treatment records or any other records that he wanted VA to obtain or that he felt were relevant to the claim. 

VA provided the Veteran with audiological examinations in October 2010 and May 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the examinations to be adequate, as the examiners personally interviewed and examined the Veteran, and provided the information necessary to evaluate his hearing loss disability under the applicable rating criteria.  The examiners also recorded the Veteran's reported symptoms regarding functional impairment caused by the hearing loss disability, as required by the holding of the Court of Appeals of Veterans Claims (Court) in Martinak v. Nicholson.  See 21 Vet. App. 477, 455-56 (2007).  

Additionally, there is no evidence to indicate that there has been a material change in the severity of the Veteran's hearing loss since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

 The available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Initial Increased Evaluation for Bilateral Hearing Loss

The Veteran contends that he is entitled to a compensable evaluation for bilateral hearing loss.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85 (2015).

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2015). 

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

Service connection for bilateral hearing loss was granted in an October 2010 rating decision.  A noncompensable evaluation was awarded, effective November 4, 2009.

An August 2009 letter from a private physician states that the Veteran had sensorineural hearing loss bilaterally.  The Veteran reported problems following conversation, with people continuously having to repeat things so that he might understand.  He stated that he was capable of hearing everybody in a group setting, but had difficulty understanding and following conversation.  The Veteran reported watching television and listening to the radio at very loud volumes.  Lastly, the he reported that if a person does not speak loudly, he only hears a murmur and cannot discriminate between words.  The physician wrote that the Veteran spoke loudly and needed to point his ear in the direction of the person speaking in order to understand conversation.  He was further noted to need hearing aids.  

The Veteran underwent audiological evaluation at an October 2010 VA examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
 Average
RIGHT
40
40
50
65
65
55
LEFT
35
40
50
60
65
53.75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.  These scores correlate to auditory acuity level II on the right and level II on the left, under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  The October 2010 VA examiner documented results on occupational activities including poor social interactions, difficulty following instructions, and hearing difficulty.  The disability's effect on daily activities was noted to include difficulties following either one-to-one or group conversations, speech discrimination problems both in quiet and in noisy environments, interference with enjoyment of television and radio, difficulty hearing the telephone ring and following phone conversations, avoidance of group participation, and creating a tendency to isolate.

The Veteran underwent audiological testing at a February 2012 VA audiology appointment.  The report notes that the Veteran had a history of bilateral hearing loss, without significant change since the last evaluation.  Pure tone thresholds, in decibels, were recorded as follows:




HERTZ




500
1000
2000
3000
4000
 Average
RIGHT
45
35
55
55
65
52.5
LEFT
40
45
60
65
65
58.75

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 82 percent in the left ear.  These scores correlate to auditory acuity level II on the right and level IV on the left, under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  The note includes a diagnostic impression of mild to profound sensorineural hearing loss from 250 Hz to 8000 Hz bilaterally.

The Veteran underwent another audiological evaluation at May 2012 VA examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
 Average
RIGHT
45
35
55
55
65
52.5
LEFT
40
45
60
65
65
58.75

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 82 percent in the left ear.  These scores correlate to auditory acuity level  II on the right and level IV on the left, under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  The Veteran was noted to have mild-to-severe sensorineural hearing loss at 500 Hz to 8000 Hz with no significant change in hearing observed since the audio examination from 2010.  The report documented the Veteran's report of difficulty understanding speech in conversations.

All of the competent evidence of record regarding the Veteran's pure tone threshold levels throughout the appeal period demonstrates that a noncompensable disability rating is appropriate in this case, per 38 C.F.R. §4.85.  Consideration has also been given to 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment, but this section is not applicable, as pure tone threshold levels were never shown to be 55 dB or higher at each of the four relevant frequencies, i.e., at 1000, 2000, 3000 and 4000 Hertz, nor were they 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) and (b).  Although higher pure tone threshold levels were shown at 6000 Hz and 8000 Hz, these figures are not used in determining the "pure tone threshold average" utilized in determining the disability rating.

In conclusion, the evidence demonstrates that the Veteran's hearing loss does not meet the criteria for an initial compensable rating on a schedular basis under Diagnostic Code 6100.  When taken together, the objective audiometric findings demonstrate, at worst, a Level II hearing impairment of the right ear and Level IV hearing impairment of the left ear.  As the preponderance of the evidence is against the claim for an initial compensable evaluation for bilateral hearing loss, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

III.  Extra-Schedular Considerations

In reaching the aforementioned conclusion, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has described difficulties in understanding conversational speech, with a need to have his ear turned toward the speaker.  His decreased hearing acuity also results in him speaking louder in order to hear himself, a need to have the television and radio at high volumes in order to hear them, and difficulty hearing and conversing over the telephone.  Hearing aids are needed.  He further reported that these difficulties have led him to avoid participating in groups and has fostered a tendency to isolate.  The Board finds these symptoms and outcomes neither exceptional nor unusual in their presentation, as they represent expected results of diminished hearing ability.  For example, if one has difficulty understanding conversation in group settings due to limited hearing ability, it logically follows that one would tend to avoid such situations.  As discussed above, there are higher ratings available under the applicable diagnostic codes, but the disability is not productive of such manifestations.  The Board therefore finds that the Veteran's disability picture is sufficiently contemplated by the rating criteria.  As such, it cannot be said that the available schedular evaluation for the Veteran's bilateral defective hearing is inadequate. 

Based on the foregoing, the Board finds that the requirements for extraschedular evaluation for the Veteran's service-connected bilateral hearing loss, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also notes that the Veteran has also been awarded service connection for tinnitus.  Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluations of the individual conditions fail to capture all the manifestations of the service-connected disabilities experienced.  However, in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not been adequately covered by the rating criteria for each individual condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In August 2009, the Veteran submitted a statement in support of claim indicating that he was requesting consideration for service connection for bilateral hearing loss and an "IU."  As bilateral hearing loss was the only disability for which the Veteran was seeking service connection at the time, it follows that the Veteran was seeking a TDIU, from impairment caused by his bilateral hearing loss disability.  However, in an August 2010 telephone call, documented in a Report of General Information associated with the claims file, the Veteran clarified that he was only claiming service connection for bilateral hearing loss and hypoacusia (which the Board notes is another word for diminished hearing).  Additionally, although the Veteran's bilateral hearing loss was noted by the October 2010 VA examiner to result in a need to be assigned different duties due to poor social interactions, difficulty following instructions, and hearing difficulty, the Veteran has not asserted, and the record does not otherwise reflect, that such difficulties rise to a level so as to preclude him from obtaining or maintaining substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised in connection with the claim for entitlement to an initial compensable evaluation for bilateral hearing loss.


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


